448 F.2d 59
1971 Trade Cases  P 73,697
Harvey Lawrence BURKETT, Plaintiff-Appellant,v.SHELL OIL COMPANY, Defendant-Appellee.
No. 71-1027Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 13, 1971.

William H. Saliba, Mobile, Ala., Bryan Forrest Gill, Shirley Ann Basile, New Orleans, La., for plaintiff-appellant.
Michael W. Graney, Washington, D. C., G. Sage Lyons, Mobile, Ala., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The district court granted appellee's motion for summary judgment, holding Burkett did not have standing to sue Shell on his own behalf for an antitrust violation alleged to have arisen prior to his filing for bankruptcy.  The court found this cause of action to belong to the trustee in bankruptcy, not to Burkett personally.  We affirm.  Fazakerly v. E. Kahn's Sons Co., 5th Cir. 1935, 75 F.2d 110.1



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 Appellant's brief to this Court raises two additional issues:
"Whether appellant should be allowed time to substitute the trustee as proper party plaintiff in this litigation;" and "whether the bankruptcy should be reopened and the bankruptcy court should be directed to claim or disclaim this cause of action and order either the Trustee or the Bankrupt or both to proceed with this action."  It appears from appellant's brief and the record from the district court that both of these questions are presently pending before the district court as motions.  Neither issue is, therefore, properly before this Court.